internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr144305-01 date date ty fye legend company fund year day date date date date date date date amount amount director accounting firm month dear this responds to a ruling_request submitted on date on behalf of fund by company requesting an extension of time pursuant to sec_301_9100-1 of the procedure and administration regulations for fund to make an election under sec_855 of the internal_revenue_code for year facts fund is a portfolio of company and is a regulated_investment_company ric operating under the investment_company act of as amended u s c section plr-144305-01 80a-1 et seq fund elected to be taxed as a ric under subchapter_m part i of chapter of the internal_revenue_code fund files its federal_income_tax return on the accrual basis using a day year-end on date company’s board_of directors approved the liquidation of fund on date company closed its books on the last day of the accounting_period these books were audited by accounting firm and a tax provision prepared for the period ending date based on the provision fund claimed a dividend paid deduction of amount which included amount to be paid in the following fiscal_year pursuant to the sec_855 on date the shareholders of company approved the liquidation the books_and_records were permanently closed on date and the shareholder accounts were liquidated by affidavit accompanying fund's ruling_request company affirms that it should have filed a form_7004 application_for automatic_extension of time to file corporate_income_tax return on behalf of fund for year it asserts however that due to its tax department's heavy involvement in tax reporting for financial statement purposes in month and the fact that the fund had liquidated in year an extension request for fund was not timely filed it further asserts that the failure_to_file for that extension was inadvertent as the extensions in form_7004 were filed for all of company’s other funds except fund and another liquidated fund company states that it realized its oversight on or about date fund filed a request for relief under sec_301 on date law and analysis sec_855 provides in part that if a regulated_investment_company declares a dividend prior to the time prescribed by law including extensions for the filing of its return for a taxable_year and distributes that amount to its shareholders in the month period following the close of that taxable_year but no later than the date of the first regular dividend payment made after such declaration the company may elect in accordance with regulations established by the secretary to have such amounts considered except as provided elsewhere in sec_855 as having been paid during such taxable_year sec_1_855-1 of the income_tax regulations provides that an election under sec_855 is made by a regulated_investment_company in the return filed for the taxable_year sec_1_855-1 provides that after the expiration of the time for filing the return for the taxable_year for which an election is made such election is irrevocable sec_7805 provides that except as otherwise provided any election under the code is required to be made at such time and in such manner as the secretary prescribes sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in section b as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i plr-144305-01 sec_301_9100-3 through c i sets forth rules that the internal_revenue_service will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all tax years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted it is held that fund has shown good cause for granting a reasonable extension of time to allow it to make an election under sec_855 on its federal_income_tax return for year accordingly the time for filing that election is extended to date this ruling is limited to the timeliness of fund's sec_855 election as reflected on its federal_income_tax return for year this ruling does not relieve fund from any penalty that it may owe as a result of its failure_to_file its federal_income_tax return for year on time this ruling's application is limited to the facts code sections and regulations cited herein except as specifically ruled upon above no opinion is expressed or implied as to any federal excise or income_tax consequences regarding fund in particular no opinion is expressed as to whether fund's tax_liability is not lower in the aggregate for all years to which the regulatory election applies than fund's tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director's office will determine fund's tax_liability for the years involved if the director's office determines fund's liability is lower that office will determine the federal_income_tax effect further no opinion is expressed as to whether fund in fact has satisfied the requirements of sec_855 and the regulations thereunder or whether fund qualifies as a regulated_investment_company under subchapter_m part i this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent sincerely william e coppersmith chief branch office of associate chief_counsel financial institutions products
